DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/9/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 6/9/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 186 and 187 are newly added. Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38, 43-49, 54, 151 and 153-187 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/476,181 and PRO 62/560,485 filed on 3/24/2017 and 9/19/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/24/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Interpretation
Claims 6-7, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38, 43-45, 159-168, 179-185 list cell types, genes and proteins which are considered inherent features of any gastrointestinal tissue explant. It is emphasized that cell types such as intestinal endocrine cells (claim 22), goblet cells (claim 18), intestinal enterocytes (claim 15), intestinal stem cells (claim 20), microfold cells (claim 29) and neural cells (claim 33) are inherent to gastrointestinal tissues. The instant claims do not require processing steps which would differentiate the instant gastrointestinal tissue explant and cells recited above from those of the naturally occurring gastrointestinal tissues (see MPEP 2114 for a description of inherency and functional limitations). Similarly, the genes and proteins recited such as MDR-1 (Claim 26), FABP1 (claims 15 and 159), CDX2 (claims 18 and 160), OLFM4 (claims 20 and 161), CYP3A4 (claim 164), vimentin (claim 165), mucosubstances (claim 166), nestin (claim 167), Muc-2 (claim 168) and GLP-1 (claims 22 and 162) are inherent to gastrointestinal tissues. Additionally, gastrointestinal tissue explants which are responsive to glucose (claim 44), toxins (claim 45), secrete Wnt3a (claim 36) and comprise crypts (claim 38) would inherently be contained in any gastrointestinal tissue explant which is processed according to the methods described in the instant specification. The inherency arguments applied to cell types, cell responsiveness, genes and proteins of the instant invention are supported by applicant’s specification wherein no substantially different processing steps are present which would differentiate the instant gastrointestinal tissue explant from those of the naturally occurring gastrointestinal tissues described in the cited prior art (Allbritton, Randal and Danielsen).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151, 159-171, 186 are rejected under 35 U.S.C. 103 as being unpatentable over Allbritton et al. US 2018/0002672A1, published 1/4/2018 (hereinafter Allbritton, reference of record) in view of Randall et al. "Explant culture of gastrointestinal tissue: a review of methods and applications." Cell biology and toxicology 27.4 (2011): 267-284 (hereinafter Randall, reference of record) and Danielsen et al. "Biosynthesis of intestinal microvillar proteins. Characterization of intestinal explants in organ culture and evidence for the existence of pro-forms of the microvillar enzymes." Biochemical Journal 202.3 (1982): 647-654 (hereinafter Danielsen). This rejection is newly applied. 
Allbritton describes compositions and methods for making a live cell construct comprising a 3D scaffold containing microwells covered by cells (Allbritton, para 20, 58, 61 and figure 1). Allbritton states that any type of gastrointestinal epithelial cells may be used, including colon, small intestine, stomach, esophagus, tongue, nasopharynx, oropharynx and pancreatic epithelial cells from humans, pigs and other animals (Allbritton, para 39). Gastrointestinal epithelial cells may be undifferentiated or differentiated (e.g. enterocytes) and preferably derived from primary tissues (Allbritton, para 39 and 40). Allbritton describes culturing polarized gastrointestinal epithelial tissue which contains both a luminal and basolateral surface on the microwell scaffold (Allbritton, para 115 and figure 1B). Allbritton describes this in example 1, wherein colonic epithelium tissue is cultured on top of the microwell scaffold and is found to maintain a polarized architecture containing distinct proliferative and non-proliferative zones that closely resembles the colonic epithelium in vivo (Allbritton, example 1 and para 97). Allbritton discusses the importance of an intact extracellular matrix (ECM) and added growth factors to support the survival and proliferation of cultured cells (Allbritton, para 4). Allbritton describes methods to artificially mimic the lamina propria, ECM components and in vivo architecture (Allbritton, para 7, 58 and 61). Furthermore, Allbritton describes a high-throughput screening platform based on the live cell 3D microwell scaffold in example 6 and claim 30. Allbritton describes different well arrangements including a 12-well system (para 113) and any suitable number of wells from at least 10 to up to 10,000 depending on the particular use of the construct (Allbritton, para 53). Allbritton describes the microwells being entirely covered by the tissue explant (Allbritton, Figure 1B and claim 26).  Allbritton does not expressly teach isolated gastrointestinal explant which has a fully intact extracellular matrix, lamina propria and lamina muscularis.
Randall teaches a review of the current methods and procedures for culturing of gastrointestinal tissue explants. Randal describes a gastrointestinal tissue explant comprising a fully intact extracellular matrix, lamina propria and lamina muscularis (Randall, Figure 1. pg 268 and pg 275 “preservation of morphology”). Randal discusses gastrointestinal explants which are cultured in wells and immersed in medium (Randall, Fig 2 and pg 271). In Table 2, Randal provides a literature summary of the various explant culture methods. Randal lists several references using small intestine explant samples, from porcine sources with intact layered structures (i.e. full thickness or biopsy). Notably, Randal lists Danielsen in Table 2. Danielsen describes culturing porcine small intestine explants with well-preserved mucosal morphology and intestinal villi structures (Danielsen, abstract and Materials and methods-organ culture). 
It would have been prima facie obvious to one of ordinary skill in the art to use the porcine small intestine explant described by Randall and Danielsen with the 3D scaffold containing microwells described by Allbritton. Allbritton describes culturing primary gastrointestinal epithelial cells. Allbritton realizes the importance of ECM components, lamina propria, lamina muscularis, circular muscular layer and intestinal villi and specifically takes measures to replicate them in vitro (Allbritton, para 58). It would have been a matter of simple substitution to exchange the gastrointestinal explant taught by Randall and Danielsen with the cultured gastrointestinal epithelial cells taught by Allbritton. One would be motivated to make this substitution in order to better replicate the in vivo characteristics of gastrointestinal ECM components microenvironment using gastrointestinal explants rather than cultured cells. This would have been an obvious substitution with a high level of expected success since both Randall and Allbritton are concerned with gastrointestinal cultures and tissue explants offer a far simpler method of replicating the in vivo gastrointestinal environment. Furthermore, Randall describes a similar culturing apparatus in Fig 2c wherein gastrointestinal explants are cultured with in individual wells. Randall and Danielsen also suggest gastrointestinal explants can be used for drug development and cites specific examples (Randall, pg 281). Additionally, as described in the claim interpretation section above, it is emphasized that the cell types, genes and proteins described in claims 6-7, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38, 43-45, 159-168, 179-185 are considered inherent features of any gastrointestinal tissue explant. The instant claims do not require processing steps which would differentiate the instant gastrointestinal tissue explant and cells recited above from those of the naturally occurring gastrointestinal tissues or the explant cultures described by Danielsen (see MPEP 2114 for a description of inherency and functional limitations). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the aforementioned claims prima facie obvious to at the time the invention was made.

Claims 54, 153-158, 172-185, 187 are rejected under 35 U.S.C. 103 as being unpatentable over Allbritton (supra), Randall and Danielsen (supra) as applied to claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 151, 159-171, 186 above in further view of Deiss et al. "Platform for high-throughput testing of the effect of soluble compounds on 3D cell cultures." Analytical chemistry 85.17 (2013): 8085-8094 (hereinafter Deiss, reference of record). This rejection is newly applied. 
Descriptions of Allbritton, Randall and Danielsen can be found above. Allbritton, Randall and Danielsen do not describe a tissue explant compressed between two plates containing “through holes” wherein pressure is applied to minimize well-to-well leakage. Furthermore, both references do not describe a third plate comprising of a plurality of receiving chambers.  
Deiss describes a 3D culturing system comprising of a 96 microwell holder and several sheets to physically isolate cultures within individual microwells (Deiss, Abstract and figure 1). Deiss describes a top and a bottom plate comprising of a plurality of microwells and a plurality of paper patterned sheets that act as receiving chambers (Deiss, Figure 1). The microwells illustrated in figure 1 run in alignment with each other and thus comprise “through holes”. Deiss describes applying pressure with fastening bolts to minimize well-to-well leakage in addition to using hydrophobic barriers (Deiss, results and discussion pg 8088, experimental section pg 8087). Furthermore, Deiss describes this apparatus as useful for high-throughput cell-based drug screening (Deiss, abstract, intro para 2).  
It would have been obvious to one of ordinary skill in the art to modify the microwell culturing system described by Allbritton to include a second and third microwell plate as described by Deiss. Both Deiss and Allbritton are concerned with in vitro 3D cultures for high-throughput cell-based drug screening. It would have been a matter of combining known prior art elements according to known methods to meet the claim limitations. One would have been motivated to make such a combination in order to minimize well-to-well leakage and therefore minimize error and cross contamination during high-throughput cell-based drug screening procedures. Deiss specifically describes how physical isolation of microwells is achieved through the use of multiple microwell layers and hydrophobic barriers. Deiss describes how applying pressure with fastening bolds minimizes well-to-well leakage (Deiss, results and discussion pg 8088, experimental section pg 8087). One of ordinary skill in the art would immediately understand the advantages of such a system and be motivated to modify the culturing system of Allbritton to include all the claimed limitations with a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 6-7, 9, 15, 17-18, 20, 22, 25-26, 29, 31, 33, 36, 38 43-49, 54, 151 and 153-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 33-35 and 53 of copending Application No: 17/118,267 (US Patent Application Publication Number US 2021/0231645). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is newly applied.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to an ex vivo system and method for determining multiplex interactions between a drug and two or more drug transporters in an intestinal tissue explant. The co-pending claims describe an intestinal tissue explant in planar contact with a substrate, wherein the intestinal tissue explant comprises intestinal epithelium from a large, non-human mammalian gastrointestinal tract having a polarity and wherein the tissue explant provides a luminal and basolateral surface. The co-pending claims describe the substrate as containing a plurality of microwells. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a similar tissue composition comprising a substrate comprising a plurality of microwells and an isolated tissue explant comprising intestinal epithelium for a large, non-human mammalian gastrointestinal tract. All of the dependent limitations are anticipated or made inherent by the co-pending claims. Therefore, the presently claimed invention embraces the competing claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699